Citation Nr: 1012022	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  09-05 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for anterior retropatellar pain syndrome of the left 
knee.

2.  Entitlement to a disability rating greater than 10 
percent for lumbosacral strain.


ATTORNEY FOR THE BOARD

H. Seesel, Counsel









INTRODUCTION

The Veteran had active service from January 1991 until July 
1996; from November 1998 until April 1999; from September 
1999 until October 2001; and from September 2004 until 
December 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record reflects that further 
development is necessary. Specifically, the duty to assist 
has not been satisfied.

Concerning the claim for an increased disability rating for 
the anterior retropatellar pain syndrome of the left knee, 
there appear to be missing medical records.  For example, the 
Veteran's June 2008 notice of disagreement included copies of 
his June 2008 operative report for the meniscus tear of the 
medial left knee.  This record suggests the Veteran was to 
return for follow-up; however, no follow up records are 
associated with the claims file.  These records are clearly 
relevant and should be obtained.

The Board is of the opinion that additional VA examinations 
are warranted.  Although the Veteran was afforded VA 
examinations of the spine and the knee in December 2007, 
these examinations are too remote in time to address the 
current severity of the Veteran's service-connected 
disabilities, particularly as the Veteran alleged his 
condition had worsened.   See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997) (holding that a Veteran was entitled to a new 
examination after a two year period between the last VA 
examination and the Veteran's contention that his disability 
had increased in severity) and Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (an examination too remote for rating 
purposes cannot be considered "contemporaneous").  
Significantly, the Veteran explained on his February 2009 
Appeal To Board Of Veterans' Appeals (VA Form 9) that he had 
undergone left knee surgery since his previous examination.  
He further related that his lumbosacral strain disability had 
deteriorated.  VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate. VAOPGCPREC 11-95 
(April 7, 1995).  Accordingly, updated VA examinations are 
warranted.

Finally, as noted above, the record clearly illustrates the 
Veteran underwent surgery for the left knee in June 2008.  
Thus, the record raises the issue of whether a temporary 
total rating is warranted.  A total disability rating will be 
assigned when it is established that a service-connected 
disability has required hospital treatment in a VA or an 
approved hospital for a period in excess of 21 days or 
hospital observation at VA expense for a service-connected 
disability for a period in excess of 21 days.  38 C.F.R. § 
4.29.

A total disability rating will be assigned when it is 
established by report at hospital discharge or outpatient 
release that treatment of a service-connected disability 
resulted in surgery necessitating at least one month of 
convalescence; surgery with severe post-operative residuals 
such as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body case, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches; or immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30.

The RO has not considered or adjudicated whether a temporary 
total disability is warranted for the surgery or subsequent 
convalescence and should do so upon remand. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and ask him to specify all medical care 
providers who treated him for his claimed 
conditions.  The RO/AMC should then obtain 
and associate with the claims file any 
records identified by the Veteran that are 
not already associated with the claims 
file.  The RO/AMC should specifically 
request medical records concerning the 
June 2008 left knee surgery and its 
follow-up and associate these records with 
the claims file.  If there are no records, 
documentation used in making that 
determination should be set forth in the 
claims file.

2.  The RO/AMC should afford the Veteran a 
comprehensive VA joints examination, 
accompanied by any clinical testing deemed 
appropriate by the examiner.  The claims 
file and a copy of this remand must be 
reviewed by the examiner in conjunction 
with the examination, and the examiner 
must acknowledge this receipt and review 
in any report generated as a result of 
this remand.  The examiner is requested to 
review all pertinent records associated 
with the claims file and offer comments 
and an opinion as to the severity of the 
Veteran's anterior retropatellar pain 
syndrome of the left knee.

The examiner is also asked to comment on 
the impact of the claimed increase in 
severity of the Veteran's disability, if 
any, on the his employment and activities 
of daily life.  A clear rationale for all 
opinions and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.

3.  The RO/AMC should afford the Veteran a 
comprehensive VA spine examination, 
accompanied by any clinical testing deemed 
appropriate by the examiner.  The claims 
file and a copy of this remand must be 
reviewed by the examiner in conjunction 
with the examination, and the examiner 
must acknowledge this receipt and review 
in any report generated as a result of 
this remand.  The examiner is requested to 
review all pertinent records associated 
with the claims file and offer comments 
and an opinion as to the severity of the 
Veteran's lumbosacral strain.

The examiner is also asked to comment on 
the impact of the claimed increase in 
severity of the Veteran's disability, if 
any, on the his employment and activities 
of daily life.  A clear rationale for all 
opinions and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.

4.  When the development requested has 
been completed, the claims for increased 
disability rating for the anterior 
retropatellar pain syndrome of the left 
knee and lumbosacral strain should again 
be reviewed by the RO on the basis of the 
additional evidence.  In performing this 
readjudication of the claim for the left 
knee, the RO/AMC shall specifically 
consider whether a temporary total 
evaluation is warranted under 38 C.F.R. 
§ 4.29 or 4.30 for the Veteran's June 2008 
surgery.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


